Opinión disidente del
Juez Asociado Señor Díaz Cruz
en la cual concurre el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 24 de noviembre de 1976
Disiento de esta opinión que revoca una sentencia de $3,555.00 obtenida contra la Administración de Parques y Recreo Públicos porque si bien se emplazó a la Administra-ción demandada, no se emplazó también al Secretario de Jus-ticia. La conclusión, técnica en extremo, derrota la justicia y carece de base en ley.
La opinión de mayoría se desvía de la cuestión planteada en su mismo primer párrafo. La interrogante no es a quien debe emplazarse cuando se demanda a una instrumentalidad del Estado Libre Asociado que no es una corporación pública; sino a quien debe emplazarse cuando se demanda a la Ad-ministración de Parques y Recreo Públicos. Nadie discute que esta Administración no es corporación autónoma como las Autoridades de las Fuentes Fluviales, y Acueductos y Al-cantarillados. Es una agencia del Gobierno pero a diferencia de las demás agencias, la Ley Núm. 4 de 30 de junio de 1947 (15 L.P.R.A. sec. 1 y ss.) expresamente dispuso que “la Ad-ministración [de Parques y Recreo Públicos] que por la pre-sente se crea tendrá personalidad jurídica, podrá demandar *360y ser demandada . . . Cf. Texidor v. Admon. de Parques, 85 D.P.R. 877, 879 (1962).
El Estado puede consentir a ser demandado y dentro de esa facultad mayor en la ley creadora de la Administración de Parques consintió expresamente que esta agencia suya fuera demandada como entidad con personalidad propia. “Tendrá personalidad jurídica” propia leído a la luz del Art. 27(1) del Código Civil (31 L.P.R.A. see. 101(1)) quiere de-cir que esta entidad tiene un grado de autonomía que no le ha sido conferido a las innumerables agencias e instrumen-talidades del Estado. Está bien claro para todos que la facul-tad de demandar y ser demandado comprende la de recibir emplazamientos. Sin embargo, la mayoría entiende que la Asamblea Legislativa realizó un acto inútil porque sólo auto-rizó a un reclamante contra esta Administración a presentar una demanda o quizás a dejarla en borrador en un bufete de abogado, mas no a notificársela, a menos que también se em-place al Secretario de Justicia. La notificación o emplaza-miento es lo que pone en marcha el proceso adversativo, lo que concreta la reclamación, pues nadie podrá obtener sen-tencia sin notificar al demandado para que informado de la misma tenga su cumplido día en corte. Tan simple realidad procesal sufre una radical distorsión en el criterio mayori-tario incorporando al estatuto algo que el legislador no dijo: que un tribunal no adquirirá jurisdicción sobre la Adminis-tración de Parques y Recreo a menos que se emplace al Secre-tario de Justicia. Toda la confusión de la opinión de mayoría arranca de su noción de que sólo las corporaciones públicas autónomas, que tienen junta de directores, emiten bonos y tienen sus propios ingresos provenientes de tarifas, pueden recibir emplazamientos. Pues en el caso de la Administración de Parques, agencia del Estado Libre Asociado, éste autorizó que se le demandara aparte. Esa fue la clara voluntad legis-lativa y no requiere más esfuerzo de interpretación que la lectura del estatuto. ¿Cómo se va a emplazar a esta Adminis-*361tración, como quiso la Asamblea Legislativa o como prefiere la mayoría de este Tribunal?
Con inquietante reserva concede la opinión que su criterio está matizado de rigor técnico, pero la aseveración se queda corta. La mayoría está originando un modo de emplazar esta agencia distinto al ordenado por Ley, aplicando reglas de corporaciones autónomas y agencias que están por completo fuera del ámbito decisional y de la controversia específica que demanda adjudicación. ¿Qué relevancia tiene a los fines de la cuestión debatida, que la Administración de Parques carezca de fondos propios para pagar las sentencias en su contra y que sea el Estado Libre Asociado el llamado a sol-ventarla? La Asamblea Legislativa tiene incuestionable poder para instruir y ordenar cómo se ha de demandar y emplazar al Estado y en este caso eligió un método que esta-mos llamados a acatar. La regulación especial de la acción civil contra esta Administración excluye la aplicación de las normas generales provistas por la Regla 4.4(f) y (g) de Procedimiento Civil.
Si el legislador hubiese querido preservar la naturaleza de Parques y Recreo como una de otras tantas agencias e instrumentalidades del Gobierno que no pueden separarse de éste al promover una acción civil porque carecen de persona-lidad jurídica propia, se hubiese abstenido de conferirle la facultad de demandar y ser demandada.
El emplazamiento, notificado personalmente al Director de la oficina de la Administración de Parques y Recreo en Ponce, cumple con la Regla 4.4(e) de Procedimiento Civil que ordena que el diligenciamiento (de demanda y emplaza-miento) se hará de la siguiente manera: “[a] ... cualquiera otra persona jurídica [sin que necesariamente pueda clasifi-carse como corporación, compañía, sociedad o asociación] entregando copia del emplazamiento y de la demanda a un funcionario, gerente administrativo o agente general.” (Én-fasis suplido.)
*362¿Cabe en un recto principio de interpretación que quien tiene personalidad jurídica propia, facultad para demandar y ser demandada, para contratar y hasta para utilizar el poder de expropiación forzosa, no puede ser emplazada sin el concurso del Secretario de Justicia? Comprendemos la con-veniencia de que el Departamento de Justicia intervenga en pleitos contra organismos y agencias públicos pero en este caso la ley creadora de la Administración de Parques dejó esa función a la práctica administrativa sin exigir la forma-lidad de una entrega de papeles al Secretario.
La Regla 4.4(e) es clara al decir cómo se emplaza a una persona jurídica. De esa cualidad invistió el legislador a la Autoridad de Parques y Recreo. Y al añadir que tendrá facultad para demandar y ser demandada, no se la restrin-gió de modo alguno, ni siquiera con la condición de que las reclamaciones contra dicha Administración se notificaran al Secretario de Justicia. Las Reglas de Procedimiento Civil no pueden imponer una condición que la ley especial creadora de la Administración de Parques y Recreo no contiene.
La demandante recurrida cumplió con la Ley y las Reglas que nada mencionan sobre emplazamiento del Secretario de Justicia. Ella sólo conocía el Derecho declarado en la letra de dichas disposiciones legales, y no podía anticipar la solu-ción que se le da a este asunto. El accidente grave que sufrió en su carne y en su espíritu ocurrió el 12 de marzo de 1974. Está franca la puerta para la segunda cuestión “jurisdic-cional”.
Hemos sucumbido al hipnotismo de la interpretación con-ceptista que privó en una época y que creíamos desterrada por la Regla Ia de Procedimiento Civil.
Desestimaría, por frívolo, el recurso del Estado Libre Asociado.